 JONES PALLET RECYCLE & MFG.279Jones Pallet Recycle & Mfg., Inc. and ProductionWorkers Union of Chicago & Vicinity, Local707, an affiliate of National Production Work-ers Union. Cases 13-CA-27126 and 13-CA-27136March 31, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONUpon charges filed by the Union on August 13and 19, 1987,1 the General Counsel of the NationalLabor Relations Board issued a consolidated com-plaint against Jones Pallet Recycle & Mfg., Inc.,the Respondent, alleging that it has violated Sec-tion 8(a)(1), (3), and (5) of the National RelationsAct. Although properly served copies of thecharges and complaint, the Respondent has failedto file an answer.On October 22 the General Counsel filed aMotion for Summary Judgment. On October 26 theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why themotion should not be granted. On November 18the Respondent's counsel filed a response in whichshe requested an extension of time to reply to theMotion for Summary Judgment. On November 20the General Counsel filed an opposition to the re-sponse.The National Labor Relaiions Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions provides that the allegations in the complaintshall be deemed admitted if an answer is not filedwithin 14 days from service of the complaint,unless good cause is shown. The complaint statesthat unless an answer is tiled within 14, days ofservice "all of the allegations in the complaint shallbe deemed to be admitted to be true and shall be sofound by the Board." Further, the undisputed alle-gations in the Motion for Summary Judgment dis-close that Supervisory Attorney Howard Malkinfor Region 13, by certified letter dated September16, notified the Respondent's counsel that the Re-spondent had 14 days from service of the consoli-dated complaint to file an answer. On October 5Malkin, again by certified letter, notified the Re-spondent's counsel that unless an answer was re-ceived no later than October 13 a Motion for Sum-1 All dates are in 1987 unless indicat.d otherwise.mary Judgment would be filed. No answer hasbeen filed.In her response, counsel for the Respondent hasnot explained why the Respondent failed to file atimely [answer or why it still has filed no answer tothe complaint. Instead, counsel has seen fit only torequest an extension of time to reply to the Motionfor Summary Judgment. Counsel supports that re-quest by contending, inter alia, that the Respondentdid not receive copies of the motion and onlybecame aware of it upon receipt of the "Ordertransferring said cause," and that counsel's "officeaddress was changed and mail is now delayed inbeing" forwarded to her. We deny the request aslacking in merit. We further find that the requestcannot also serve as good cause shown for the Re-spondent's failure to file an answer.The contention that the request should be grant-ed because of the Respondent's untimely receipt ofthe motion is refuted by documentary evidence at-tached to the General Counsel's opposition to therequest. That evidence establishes that the Re-spondent, by certified mail, received a copy of theMotion for Summary Judgment on October 21,1987. We find, therefore, that service of the motionon the Respondent was both timely and effectiveand that, consequently, knowledge of the motionshould be imputed to the Respondent's counsel aswell. Similarly, the contention that counsel'schange in address caused receipt of the motion tobe delayed is refuted by the evidence. The GeneralCounsel's opposition shows that the motion wassent by certified mail and forwarded to the Re-spondent's counsel's current office address, but wasunclaimed. Failure to claim certified mail does notthwart service of process and thereby defeat thepurpose of the Act. Pasco Packing Co., 115 NLRB437 (1956); see also Michigan Expediting Service,282 NLRB 210, 211 fn. 6 (1986). Thus, there is nobasis for granting the requested extension of timeon either of these asserted grounds.2With respect to the Respondent's counsel's re-quest serving as an explanation for the Respond-ent's failure to file an answer, we find that it doesnot suffice to show good cause. The purported lackof timely receipt of the Motion for Summary Judg-ment has no relevance to the Respondent's failure2 Another reason given m support of the requested extension of time toreply to the Motion for Summary Judgment is that the Respondent waspreparing for trial of the instant matter, which before the motion wasfiled was set for hearing on November 18, 1987 We fad to see how prep-aration for trial of the very case in which default judgment has beenmoved against it could have interfered with or impeded the Respond-ent's readiness to respond To the contrary, trial preparation of thematter for which summary judgment is sought should precipitate the ex-peditious drafting of a response, rather than delay or hinder its prepara-tion, if a respondent seriously is interested in forestalling the entry ofsuch judgment against it.288 NLRB No. 35 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDto file an answer to the complaint, which wastimely and properly served on the Respondent.The alleged delay in receiving the motion cannotforgive or negate the Respondent's failure tocomply with the requirements of Section 102.20 ofthe Rules and Regulations for the filing of ananswer•requirements that the undisputed allega-tions of the motion demonstrate were brought tothe Respondent's attention by Supervisory Attor-ney Malkin of Region 13 before summary judg-ment was sought. Finally, treating the Respond-ent's trial preparation assertion as a further groundfor its failure to file an answer, we dismiss it asbordering on the frivolous. The Respondent couldnot reasonably prepare this case for trial withoutdrafting and submitting an answer to join issuewith the allegations of the complaint. In any event,we find this ground fails to excuse the Respond-ent's failure to file an answer for reasons similar tothose expressed by us in footnote 2, supra, for re-jecting it as an asserted ground in support of coun-sel's request for an extension of time to reply to theMotion for Summary Judgment.In the absence of good cause being shown forthe failure to file an answer, we grant the GeneralCounsel's Motion for Summary Judgment.On the entire record, the Board makes the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Respondent, an Illinois corporation, is en-gaged in the repair and manufacture of pallets at itsfacility in Chicago, Illinois, where it annually pur-chases and receives at its facility products, goods,and materials valued in excess of $50,000 directlyfrom points outside the State of Illinois. We findthat the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act and that the Union is a labor organi-zation within the meaning of Section 2(5) of theAct.II. ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time productionand maintenance employees and drivers em-ployed by the Employer at its facility present-ly located at 348 West 47th Street, Chicago,Illinois; excluding all clerical employees, alltemporary employees, guards and supervisorsas defined in the Act.Since being certified by the Board on June 8,1987, the Union has been the designated exclusivecollective-bargaining representative of the employ-ees in the unit described above under Section 9(a)of the Act.The allegations of the complaint show that onMay 15, 1987, the Respondent's president, JohnnyJones Jr., threatened his employees with layoffs ifthey continued to support the Union. On the samedate, the Respondent's bookkeeper, Sarah Jones,3threatened employees by stating that the Respond-ent would go out of business if the employees se-lected the Union as their collective-bargaining rep-resentative.About the end of April or the beginning of May1987, the Respondent implemented a no-solicitationrule in order to discourage its employees from sup-porting, joining, or assisting the Union or engagingin other protected concerted activities. Thereafter,on May 29, the Respondent reduced the overtimework hours of employee Sammie Lee Pate, and onJuly 24 and August 10, respectively, the Respond-ent laid off employees Ronald Johnson and SammieLee Pate because of their activities on behalf of theUnion and other protected concerted activities, andin order to discourage its other employees fromsupporting the Union or engaging in other protect-ed concerted activities.Beginning June 8 and continuing on variousdates in July and August 1987, the Union's presi-dent, Frank Stroud, requested the Respondent tobargain collectively. Since about June 8 and con-tinuing to date, the Respondent has not only failedand refused to bargain but has refused to agree tomeet at a reasonable time, has refused to designatea bargaining representative, and has generally en-gaged in dilatory tactics which have hindered theestablishment of any collective-bargaining sessions.On June 18, 1987, and continuing to date, theUnion has requested that the Respondent furnish itwith information regarding the certified unit em-ployees' rates of pay including their incentive rates,number of holidays, and health benefits. Since theJune request, the Respondent has refused and con-tinues to refuse to supply the Union with the re-quested relevant and necessary information.We find that by engaging in the conduct de-scribed above the Respondent has violated Section8(a)(1), (3), and (5) of the Act as alleged.CONCLUSIONS OF LAW1. By threatening employees with layoff andplant closing and by implementing a no-solicitation'Alleged in the complamt as a supervisor and agent of the Respondentwithin the meaning of Sec. 2(11) and (13) of the Act, respectively. JONES PALLET RECYCLE & MFG.281rule in order to discourage its employees from sup-porting, joining, or assisting the Union or engagingin other concerted activities, the Respondent hasengaged in unfair labor practices within the mean-ing of Section 8(a)(1) and Section 2(6) and (7) ofthe Act.2.By reducing the overtime work hours and bylaying off its employees because of their activitieson behalf of the Union and other protected con-certed activities, the Respondent has violated Sec-tion 8(a)(3) and (1) of the Act.3.By failing and refusing to bargain with theemployees' certified collective-bargaining repre-sentative, by engaging in dilatory tactics pursuantthereto including refusing to meet at a reasonabletime and to designate a bargaining representative,and by refusing to provide the Union with request-ed relevant and necessary bargaining unit informa-tion, the Respondent has violated Section 8(a)(5)and (1) of the Act.REMEDYHaving found that the Respondent has engagedin certain unfair labor practices, we shall order itto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We shall order the Respondent to offer RonaldJohnson and Sammie Lee Pate immediate and fullreinstatement to their former positions or, if suchpositions have been abolished or changed in theRespondent's operations, to any substantially simi-lar positions, without prejudice to any rights andprivileges that they may have, and that the Re-spondent make them whole for any loss of earningsand other benefits that they may have suffered byreason of the discrimination practiced against themby payment to each of them a sum equal to thatwhich he would have normally earned in pay andbenefits, in the case of Pate from May 29, 1987,when the Respondent reduced his overtime workhours, and in the case of both of them from July 24and August 10, 1987, respectively, the dates ofJohnson's and Pate's respective layoffs, until theRespondent offers them reinstatement, less any netearnings for the interim period. Backpay is to becomputed on a quarterly basis as prescribed inF. W. Woolworth Co., 90 NLRB 289 (1950),4 plusinterest as prescribed in New Horizons for the Re-tarded.5 Also, we shall order the Respondent to4 Backpay for the reduction of Pate's overtime hours for the periodfrom May 29 to August 10, 1987, shall, however, be computed in themanner prescribed m Ogle Protection Service, 183 NLRB 682, 683 (1970)5 In accordance with our decision in New Horizons for the Retarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U.S C. • 6621. Interest onnotify the employees named above that it has re-moved from its files any references to their layoffsand that their layoffs will not be used against themin any way.We shall also order the Respondent, on requestof the Union, to bargain in good faith with theUnion and if an agreement is reached to embodysuch agreement in a signed collective-bargainingagreement.We shall also order the Respondent to furnishthe Union information regarding the rates of pay,incentive rates, number of holidays, and health ben-efits of the employees in the bargaining unit.To ensure that the employees are accorded theservices of their selected bargaining agent for theperiod provided by law, we shall construe the ini-tial period of the certification as beginning the datethe Respondent begins to bargain in good faithwith the Union. Mar-Jac Poultry Co., 136 NLRB785 (1962); Lamar HOtel, 140 NLRB 226, 229(1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert.denied 379 U.S. 817 (1964); Burnett ConstructionCo., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders thatthe Respondent, Jones Pallet Recycle & Mfg., Inc.,Chicago, Illinois, its officers, agents, successors,and assigns, shall1. Cease and desist from(a)Threatening employees with layoff and clos-ing of its business because of their union sympa-thies or activities.(b)Implementing, maintaining, giving effect to,or enforcing a no-solicitation rule in order to dis-courage employees from joining, supporting, or as-sisting the Union and from engaging in concertedactivities for the purposes of collective bargainingor other mutual aid and protection.(c)Reducing the availability and assignment ofovertime work hours of employees because of theirunion sympathies or activities on behalf of a unionor other protected concerted activities.(d)Laying off, discharging, or otherwise dis-criminating against employees because of theirunion sympathies or activities or other protectedconcerted activities, or because they selected theUnion, Production Workers Union of Chicago &Vicinity, Local 707, an affiliate of National Pro-duction Workers Union, as their collective-bargain-ing representative.amounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U S.C. • 6621), shall be computed in accordance withFlorida Steel Corp., 231 NLRB 651 (1977). 282DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(e)Refusing to recognize and bargain collective-ly in good faith with the Union as the exclusivebargaining representative concerning wages, hours,and conditions of employment of the employees inthe following appropriate unit:All full-time and regular part-time productionand maintenance employees and drivers em-ployed by the Employer at its facility present-ly located at 348 West 47th Street, Chicago,Illinois; excluding all clerical employees, alltemporary employees, guards and supervisorsand defined in the Act.(f)Refusing to furnish the Union relevant andnecessary bargaining information concerning theemployees in the above-described appropriate unitincluding but not limited to the employees' rates ofpay, incentive rates, holidays, and health benefits.(g)In any like or related manner intereferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)On request, bargain with the Union as the ex-clusive representative of the employees in the ap-propriate unit concerning rates of pay, wages,hours, and other terms and conditions of employ-ment and, if an understanding is reached, embodythe understanding in a signed agreement.(b)On request, furnish to the Union all relevantand necessary bargaining unit information concern-ing the employees in the appropriate unit includingbut not limited to the employees' rates of pay, in-centive rates, holidays, and health benefits.(c)Make restitution to employee Sammie LeePate for any wages or other benefits which mayhave been lost by him by virtue of the Respond-ent's unlawful reduction of his overtime workhours, in the manner set forth in the remedy sec-tion of this Decision and Order.(d)Offer Ronald Johnson and Sammie Lee Pateimmediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantial-ly equivalent positions, without prejudice to theirseniority or any other rights or privileges previous-ly enjoyed, and make them whole for any loss ofearnings and other benefits suffered as a result ofthe discrimination against them, in the manner setforth in the remedy section of this Decision andOrder.(e)Remove from its files any reference to theunlawful layoffs and notify the employees in writ-ing that this has been done and that the layoffs willnot be used against them in any way.(f)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(g)Post at its facility in Chicago, Illinois, copiesof the attached notice marked "Appendix "6Copies of the notice, on forms provided by the Re-gional Director for Region 13, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(h)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.6 If this Order is enforced by a Judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT threaten our employees withlayoff or plant closing because of their union sym-pathies or activities.WE WILL NOT implement, maintain, give effectto, or enforce a no-solicitation rule in order to dis-courage our employees from joining, supporting, orassisting the Union and from engaging in concertedactivities for the purposes of collective bargainingor other mutal aid and protection. JONES PALLET RECYCLE & MFG.283'WE WILL NOT reduce the availability of overtimework hours of our employees in retaliation fortheir union sympathies or activities or other pro-tected concerted activities.WE WILL NOT lay off, discharge, or otherwisediscriminate against our employees because of theirunion sympathies or activities or other protectedconcerted activities, or because they selected theUnion, Production Workers Union of ChicagoVicinity, Local 707, an affiliate of the NationalProduction Workers Union, as their collective-bar-gaining representatives.WE WILL NOT refuse to recognize and bargaincollectively concerning rates of pay, wages, hours,and other terms and conditions of employmentwith the Union as the exclusive representative ofour employees in the bargaining unit describedbelow.WE WILL NOT refuse to furnish the Union rele-vant and necessary bargaining information concern-ing our employees in the bargaining unit describedbelow including but not limited to the employees'rates of pay, incentive rates, holidays, and healthbenefits.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, on request, bargain with the Union asthe exclusive representative of all our employees inthe appropriate unit described below with respectto rates of pay, wages, hours, and other terms andconditions of employment and, if an understandingis reached, embody such understanding in a signedagreement, and WE WILL, on request, furnish theUnion with relevant and necessary bargaining in-formation concerning the employees in the bargain-ing unit below including but not limited to the em-ployees' rates of pay, incentive rates, number ofholidays, and health benefits. The bargaining unitis:All full-time and regular part-time productionand maintenance employees and drivers em-ployed by the Employer at its facility present-ly located at 348 West 47th Street, Chicago,Illinois; excluding all clerical employees, alltemporary employees, guards and supervisorsand defined in the Act.WE WILL offer Sammie Lee Pate and RonaldJohnson immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to sub-stantially equivalent positions, without prejudice totheir seniority or any other rights or privileges pre-viously enjoyed.WE WILL make whole, with interest, SammieLee Pate and Ronald Johnson for any loss of earn-ings or other benefits resulting from Pate's reduc-tion of overtime work and Pate's and Johnson'slayoffs, and WE WILL notify each of them that wehave removed from our files any reference to theirlayoffs and that the layoffs will not be used againstthem in any way.JONES PALLET RECYCLE & MFG.,INC.